Citation Nr: 1236453	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-46 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from February 7, 1983, to July 11, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, which reopened the claim of service connection for a left ankle disorder but denied the underlying de novo issue of  service connection. 

Although the RO has reopened the previously denied claim for service connection for a left ankle disorder, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for a left ankle disorder has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance

The Veteran testified before the undersigned at an April 2011 Travel Board hearing at the Chicago, Illinois, RO.  The transcript of the hearing is of record.

The issue of an increased rating for a left knee disorder been raised by the record, specifically at the April 2011 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 RO decision denied the Veteran's claim for entitlement to service connection for a left ankle disorder.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in October 2005 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant reopen for the Veteran's claim for entitlement to service connection for a left ankle disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011)) and the implementing regulations.

Analysis

The Board notes that the Veteran currently has a claim of entitlement to service connection for a left ankle disorder.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for a left ankle disorder, which was denied in an October 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2011), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

The Veteran's initial claim of entitlement to service connection for a left ankle disorder was denied by an RO rating decision dated in October 2005.  The evidence of record at the time of the decision included, in pertinent part, service treatment records from various periods of inactive duty for training (INACDUTRA) for the Illinois Army National Guard, including those dating June 1999 and November 2003 and private treatment records from University of Chicago Hospital dated May 1999 and October 2004.  The rating decision indicated that the Veteran was denied service connection for a left ankle disorder because the evidence did not show a diagnosis for a left ankle condition related to the Veteran's service-connected condition of left knee osteoarthritis, or evidence of a left ankle injury while on active or INACDUTRA. The Veteran did not perfect an appeal of this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

The pertinent evidence since the October 2005 rating decision consists of a
letter from a VA treating podiatrist, Dr. J.M.G.; a September 2007 VA examination; and various statements from the Veteran.  

The Board notes that the evidence acquired since the October 2005 rating decision is new in that it was not previously submitted to agency decisionmakers.  As previously noted the Veteran's claim for entitlement to service connection for a left ankle disorder was initially denied because there was no evidence of a diagnosis for a left ankle disorder either in service or post service and no indication that any left ankle disorder was related to the Veteran's service-connected left knee disorder.  The Board notes that the evidence listed above is therefore also material in that it addresses both a current disorder and nexus opinions, meaning the evidence relates to unestablished facts necessary to substantiate the claim.  In particular the Board notes the July 2007 letter from the Veteran's VA treating podiatrist which provided a positive nexus between the Veteran's left ankle disorder and his service-connected left knee disorders.  The Board notes that the aforementioned evidence is neither cumulative nor redundant.  With regard to whether the evidence raises a reasonable possibility of establishing the claim, the Board again notes that the July 2007 letter from the Veteran's treating podiatrist provided a positive nexus opinion with regard to secondary service connection.  Regardless, the Board notes that in Shade, the United States Court of Appeals for Veterans Claims (Court) stated that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  The Court further notes that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  Such evidence clearly relates to the reasons for the previous denial in October 2005.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a left ankle disorder should be granted.  38 C.F.R. § 3.156(a) (2011).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disorder is reopened, and to this extent only the claim is granted.
REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a left ankle disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (2011); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

The Veteran contends that his left ankle disorder, diagnosed as mild left ankle Achilles tendonitis, is related to his active duty service to include as secondary to his service-connected left knee disorders.  

The Veteran contends that he initially hurt his ankle in June 1999 while on INACDUTRA when a tailgate came crashing down on his left knee and knocked him to the ground.  The Veteran stated that his ankle was also injured in the accident.  Medical records associated with the incident note only a left knee injury.  There is no indication that the Veteran's left ankle was also injured in the incident.  

Additionally, the Board notes that the record indicates that the Veteran injured his left foot prior to a period of INACDUTRA in November 2003.  In this regard the Board notes that a November 2003 treatment record noted that the Veteran had fractured his left foot approximately months prior.  The Veteran noted that he had been receiving treatment since the injury.  

In July 2007, a treating VA podiatrist stated in a letter that the Veteran had been receiving treatment in the VA podiatry clinic for left ankle pain and insertional Achilles tendonitis that was more likely than not related to or aggravated by his service-connected left knee condition.  There was no rationale provided by the examiner.

With consideration of the July 2007 letter, the Veteran was afforded a VA examination in September 2007.  The examiner noted an MRI which revealed talar dome changes as well as Achilles tendonitis.  Upon examination, the Veteran exhibited some limitation of motion with some tenderness to palpation along the insertion of the Achilles tendon.  X-rays taken in conjunction with the examination revealed questionable degenerative changes along the medial aspect of the talar dome but was otherwise within normal limits.  As noted, the Veteran was diagnosed with mild left ankle Achilles tendonitis.  With regard to the Veteran's mild left ankle Achilles tendonitis and talar dome injury, the examiner opined that it was less likely than not related to his military associated left knee osteoarthritis.  The examiner did not provide any rationale and did not address the previously noted positive opinion.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate.  In this regard the Board notes that the September 2007 VA examiner failed to provide an opinion with regard to whether the Veteran's left ankle was directly related to his active duty service as well as a rationale for why the Veteran's left ankle was not related to or aggravated by his service-connected left knee disorders.  Furthermore, the examiner did not address the July 2007 positive opinion provided by the Veteran's treating podiatrist.  Therefore in compliance with Barr, the Board finds that it is necessary to remand the issue for a new examination that addresses whether the Veteran's left ankle disorder is directly related to or aggravated by his active duty service or his service-connected left knee disorders.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his currently diagnosed mild left ankle Achilles tendonitis.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address 

a) whether the Veteran's current left ankle disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, to include the incident during his period of INACDUTRA described above;

b) whether the Veteran's left ankle disorder is at least as likely as not (i.e., probability of 50 percent), proximately due to, OR alternatively, aggravated (chronically worsened) by the Veteran's service-connected knee disorders,

c) If the examiner determines that the Veteran's left ankle disorder is aggravated  (i.e., permanently worsened) by the service-connected knee disorders, the examiner should report the baseline level of severity of the left ankle disorder prior to the onset of aggravation.  If some of the increase in severity of the ankle disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should provide a thorough rationale for any opinion rendered.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The RO should then review the examination reports to ensure that they comply with this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


